Case 4:18-cv-04412 Document 149-2 Filed on 12/06/19 in TXSD Page 1 of 1

JOHN SAIN, pro: Se

Uni
TDCJ-ID# 01373168 Southern Disties gro ne
Pack Unit . FILED

2400 Wallace Pack Rd. DEC 06 2019
Navasota, TX 77868 7 David J. Bradley, Clerk of Court
November 28, 2019

Clerk of Court - or Clerk of Court’
515 Rusk Street . P.O. Box 61010
Houston, TX 77002 Houston, TX 77208

‘Re: Civil Action No. 4;18-cv-04412; and USCA 19-20695

Dear Clerk,

Please find included and file below:
PLAINTIFFS MOTION FOR EXTENSION OF TIME & ORDER

Please bring this filing to the attention of the Court for hearing
and ruling. .

Thank you for your assistance filing and initiating this Motion.
If any further info is required, please contact me at the above

address or Tim Sain at 817-307-9087 or at T.Sain@yahoo. com.

Regards,

John Sain
